PER CURIAM.
No evidence was introduced by the defendant. Plaintiff showed that she, as owner, leased certain premises to one Clara Ihle; that, in consideration of such letting to said Ihle, a guaranty of the performance of all conditions of the lease by said Clara Ihle was made in writing and signed by “Flanagan, Nay & Co., by P. G. Tighe, Manager”; and that among those conditions of the lease was the payment of the water tax, and she produced a nonreceipted bill for the water tax. The court gave judgment for plaintiff. Defendant appeals.
No evidence connecting Flanagan, Nay & Co. with defendant was introduced, nor is there any evidence of the nonpayment of the water tax, beyond the nonreceipted bill and plaintiff’s assertion that, so far as she knows, it has not been paid, without any proof of the improbability, or even unlikelihood, of its being paid, without her knowledge, since the time of the receipt by her of the said bill. The evidence is insufficient to support the judgment, which must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.